                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9301
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           dgluth@grsm.com

                                                                      7   Attorneys for Defendant Christopher Fava

                                                                      8
                                                                                                    UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                           DISTRICT OF NEVADA
                                                                     10
                                                                          BOARD OF TRUSTEES OF THE SOUTHERN      ) Case No.: 2:18-cv-00036-JCM-CWH
Gordon Rees Scully Mansukhani, LLP




                                                                     11   NEVADA JOINT MANAGEMENT AND            )
                                                                          CULINARY AND BARTENDERS TRAINING       )
                                     300 S. 4th Street, Suite 1550




                                                                     12   FUND DBA CULINARY ACADEMY OF LAS       )   JOINT STIPULATION AND
                                        Las Vegas, NV 89101




                                                                          VEGAS,                                 )   [PROPOSED] ORDER TO
                                                                     13                                          )   STAY DISCOVERY PENDING
                                                                                                Plaintiffs,      )   COMPLETION OF
                                                                     14                                          )   MEDIATION
                                                                                v.                               )
                                                                     15                                          )
                                                                          CHRISTOPHER FAVA, AN INDIVIDUAL; JAIME )
                                                                     16   MONARDES, AN INDIVIDUAL; ECLIPSE       )
                                                                          THEATER LLC, A NEVADA LIMITED          )
                                                                     17   LIABILITY COMPANY; ECLIPSE THEATRE     )
                                                                          LAS VEGAS, LIMITED PARTNERSHIP, A      )
                                                                     18   DELAWARE LIMITED PARTNERSHIP; 21       )
                                                                          GREENS INC, A NEVADA CORPORATION;      )
                                                                     19   FEDERAL INSURANCE COMPANY, AN          )
                                                                          INDIANA CORPORATION; HKM               )
                                                                     20   PRODUCTIONS INC., A NEVADA             )
                                                                          CORPORATION,                           )
                                                                     21                                          )
                                                                                                Defendants.      )
                                                                     22                                          )
                                                                     23

                                                                     24          Pursuant to Local Rule 26–4, Plaintiff BOARD OF TRUSTEES OF THE SOUTHERN
                                                                     25   NEVADA JOINT MANAGEMENT AND CULINARY AND BARTENDERS TRAINING
                                                                     26   FUND DBA CULINARY ACADEMY OF LAS VEGAS (“CALV”) and Defendants
                                                                     27   CHRISTOPHER       FAVA     (“Fava”),   JAIME     MONARDES      (“Monardes”)   and   HKM
                                                                     28   PRODUCTIONS INC. (“HKM”) hereafter collectively referred to as the Parties, by and through

                                                                                                                     -1-
                                                                      1   their counsel of record, hereby stipulate and request that the court stay discovery with the

                                                                      2   exceptions identified below until after the parties complete a mediation.        The Parties have

                                                                      3   previously requested two extensions to the scheduling order. In support of this Stipulation, the

                                                                      4   Parties state as follows:

                                                                      5          1.      The Parties have engaged in substantial discovery including but not limited to the

                                                                      6   following:

                                                                      7                  A.      The Parties timely exchanged their initial disclosures.

                                                                      8                  B.      CALV has served three additional supplements to its initial disclosures

                                                                      9                  C.      Fava has served one supplement to his initial disclosures.

                                                                     10                  D.      HKM has served three supplements to its initial disclosures.
Gordon Rees Scully Mansukhani, LLP




                                                                     11                  E.      CALV has served interrogatories, requests for admissions and requests for
                                     300 S. 4th Street, Suite 1550




                                                                     12   production on previously dismissed party Federal Insurance Company.
                                        Las Vegas, NV 89101




                                                                     13                  F.      CALV has served three sets of requests for production, one set of

                                                                     14   interrogatories, and two set of requests for admissions on Fava. Fava has responded to CALV’s

                                                                     15   written discovery requests.

                                                                     16                  G.      CALV has served two sets of requests for production, two sets of

                                                                     17   interrogatories, and one set of requests for admissions on Monardes.

                                                                     18                  H.      CALV has served two set of requests for production, two sets of

                                                                     19   interrogatories, and two sets of requests for admissions on HKM. HKM has responded to

                                                                     20   CALV’s first two sets of written discovery requests.

                                                                     21                  I.      Fava has served six sets of requests for production on CALV. CALV has

                                                                     22   responded to four sets of requests for production as the deadlines for the remaining two sets are

                                                                     23   pending.

                                                                     24                  J.      Fava has served subpoenas duces tecum on Bank of America, and Bank of

                                                                     25   Nevada.

                                                                     26                  K.      CALV has served a subpoena duces tecum for documents from Chubb

                                                                     27   Insurance. CALV and Federal Insurance are currently engaged in motion practice over the

                                                                     28   document requests.

                                                                                                                          -2-
                                                                      1                   L.      CALV has taken the deposition of HKM’s 30(b)(6) representative.

                                                                      2                   M.      CALV and Fava have designated initial experts.

                                                                      3                   N.      Fava has served a subpoena duces tecum on CALV’s expert, the deadline

                                                                      4   for which is pending.

                                                                      5                   O.      HKM has served CALV with its first set of requests for production of

                                                                      6   documents, first set of interrogatories and first set of requests for admissions. CALV’s deadline

                                                                      7   to respond to HKM’s first set of written discovery has not expired as of the date of this

                                                                      8   Stipulation.

                                                                      9                   P.      HKM has served CALV with a notice of deposition of CALV’s FRCP

                                                                     10   30(b)(6) corporate designee which is scheduled to take place on March 15, 2019.
Gordon Rees Scully Mansukhani, LLP




                                                                     11           2.      The Parties have all agreed to participate in a mediation with Retired Judge
                                     300 S. 4th Street, Suite 1550




                                                                     12   Phillip Pro at JAMS. The Parties are currently coordinating a date with JAMS to hold the
                                        Las Vegas, NV 89101




                                                                     13   mediation. The parties are attempting to schedule the mediation within 90 days from the date of

                                                                     14   this stipulation.

                                                                     15           3.      The parties agree it is in the best interest of all parties to wait until the mediation

                                                                     16   process has been completed prior to incurring the time and expense of the remaining written

                                                                     17   discovery, rebuttal expert designations, depositions, motion practice, as the mediation could

                                                                     18   resolve this matter in its entirety, thereby relieving both the parties and the court of further cost

                                                                     19   and expense.

                                                                     20           4.      It would be burdensome and unfair to have the parties incur the expense of time-

                                                                     21   consuming and costly discovery because the parties have agreed to stay such proceedings in

                                                                     22   favor of attempting to achieve an early resolution to this matter. Rule 1 of the Federal Rules of

                                                                     23   Civil Procedure provides that the federal rules of practice should be “construed and administered

                                                                     24   to secure the just, speedy, and inexpensive determination of every action and proceeding.”

                                                                     25   (Emphasis added). Thus, staying discovery in this case is consistent with the spirit and intent of

                                                                     26   the Federal Rules of Civil Procedure. If a stay is not granted, the parties will be required to

                                                                     27   engage in and incur the costs of the remaining discovery which may not be necessary.

                                                                     28   ///

                                                                                                                            -3-
                                                                      1          5.        In order to preserve the parties’ and the Court’s resources, and to promote judicial

                                                                      2   economy, the parties have agreed, subject to the Court’s approval, to stay all discovery for

                                                                      3   approximately 90 days, or until May 28, 2019, in order for the parties to complete the agreed

                                                                      4   upon mediation.

                                                                      5          6.        Notwithstanding the foregoing, the Parties request that the responses to the

                                                                      6   subpoena dues tecum from non-parties Bank of America and Bank of Nevada not be stayed.

                                                                      7          7.        In the event that the Parties are unable to reach a resolution at the mediation, the

                                                                      8   Parties agree that rebuttal experts will be disclosed no later than ten days from the conclusion of

                                                                      9   the mediation.

                                                                     10          8.        In the event that the Parties are unable to reach a resolution at the mediation, the
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Parties further agree that they will meet and confer and submit an amended discovery plan and
                                     300 S. 4th Street, Suite 1550




                                                                     12   scheduling order to the Court.
                                        Las Vegas, NV 89101




                                                                     13   ///

                                                                     14   ///

                                                                     15   ///

                                                                     16   ///

                                                                     17   ///

                                                                     18   ///

                                                                     19   ///

                                                                     20   ///

                                                                     21   ///

                                                                     22   ///

                                                                     23   ///

                                                                     24   ///

                                                                     25   ///

                                                                     26   ///

                                                                     27   ///

                                                                     28   ///

                                                                                                                           -4-
                                                                      1          9.     This stipulation is made in good faith and not for the purposes of delay.

                                                                      2

                                                                      3   GORDON REES SCULLY MASUKHANI                     BROWNSTEIN HYATT FARBER
                                                                          LLP                                              SCHECK, LLP
                                                                      4

                                                                      5   By: /s/ Robert S. Larsen_____________             By: /s/ Bryce C. Loveland               _
                                                                          ROBERT S. LARSEN, ESQ                            ADAM P. SEGAL, ESQ.
                                                                      6   DAVID T. GLUTH, II, ESQ.                         BRYCE C. LOVELAND, ESQ.
                                                                          300 So. 4th Street, Suite 1550                   100 N. City Parkway, Suite 1600
                                                                      7   Las Vegas, NV 89101                              Las Vegas, NV 89106
                                                                          Attorneys for Defendant Christopher Fava         Attorneys for Plaintiff
                                                                      8

                                                                      9   LBC LAW GROUP                                    THE THATER LAW GROUP, PC
                                                                     10
                                                                          By: /s/ Jose Valenzuela _____________             By: /s/ M. Lani Estaban-Trinidad _
Gordon Rees Scully Mansukhani, LLP




                                                                     11   JOHN C. COURTNEY, ESQ.                           M. LANI ESTEBAN-TRINIDAD, ESQ.
                                                                          JOSE E. VALENZUELA, III, ESQ.                    6390 W. Cheyenne Ave., Suite A
                                     300 S. 4th Street, Suite 1550




                                                                     12   3215 W. Charleston Blvd., Suite 120              Las Vegas, NV 89108
                                        Las Vegas, NV 89101




                                                                          Las Vegas, NV 89102                              Attorney for Jamie Monardes
                                                                     13   Attorneys for HKM Productions, Inc.

                                                                     14

                                                                     15                                       ORDER
                                                                     16
                                                                                                              IT IS SO ORDERED.
                                                                     17

                                                                     18
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                     19

                                                                     20                                                February 27, 2019
                                                                                                              DATED: __________________________
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                        -5-
